 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559-487-5561
 5   Attorneys for Defendant
     MANDEL WRIGHT
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:06-cr-00048-DAD
12                     Plaintiff,                 DEFENDANT’S MOTION TO EXONERATE
                                                  PROPERTY BOND; ORDER
13   vs.
14   MANDEL WRIGHT,
15                     Defendant.
16
17          Defendant Mandel Wright was sentenced on February 4, 2008 by the Honorable Anthony
18   W. Ishii in the above-entitled case to 120-months at the Federal Bureau of Prisons and was
19   remanded into custody of the United States Marshal at the time of his sentencing. See Exhibit A.
20   Mr. Wright served his sentence and was released on May 19, 2015. See Exhibit B. On January
21   3, 2019, the Honorable Dale A. Drozd signed an order granting early termination of supervised
22   release. See Exhibit C. Mr. Wright therefore requests that bail be exonerated pursuant to Rule
23   46(g) of the Federal Rules of Criminal Procedure.
24          Pursuant to the Court’s order of March 29, 2006, setting conditions of release (DKT #17),
25   Mr. Wright’s mother and step-father, Nettie Ann Johnson and Willie (Whillie) Johnson, posted a
26   $70,000 property bond with the Court:
27    05/15/2006        RECEIPT number 101 8687 for Deed of Trust from #2006-0065798 as to
28                      Mandel Wright (Kusamura, W) (Entered: 05/15/2006)

      Motion to Exonerate Bond; ORDER              -1-
 1          Since no conditions of the bond remain to be satisfied, it is requested that the property be
 2   returned.
 3                                                Respectfully submitted,
 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: June 18, 2019                          /s/ Charles J. Lee
                                                  CHARLES J. LEE
 7                                                Assistant Federal Defender
                                                  Attorneys for Defendant
 8                                                MANDEL WRIGHT
 9
10
11                                              ORDER
12          IT IS HEREBY ORDERED that the Clerk of the Court exonerate the bond in the above-
13   captioned case and property be reconveyed to Nellie Ann Johnson and Willie (Whillie) Johnson
14   who posted the property on Mr. Wright’s case.
15
     IT IS SO ORDERED.
16
17      Dated:     June 20, 2019
                                                       UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27

28

      Motion to Exonerate Bond; ORDER                -2-
